Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: page 10, para. 0037: the term “) 0.1” should be corrected to between --0.1--. Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a coating (of the second metal.....), as cited in claim 1 (second paragraph from the end of claim 1), must be shown or labelled in the drawings must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drawings do not show or label the coating, as mentioned in the last paragraph, Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

This application is in condition for allowance except for the above formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-20 are in condition for allowance since prior art of the record does not disclose applicant’s claimed:
Apparatus for operating as an anode including:

a cylindrical wall having an exterior surface and an interior surface, the cylindrical wall made of a first metal having a first resistivity; and 
a plurality of vanes extending inwardly from the interior surface of the cylindrical wall and defining a central cavity to accommodate the cathode and a plurality of sectorial cavities around and connected to the central cavity, the sectorial cavities each formed between two adjacent vanes of the plurality of vanes, the vanes each having: 
a tip surface facing and defining the central cavity; 
a base portion connected to the interior surface of the cylindrical wall, the base portion made of the first metal; and 
a center portion connected between the base portion and the tip surface and including a cooling water channel configured to allow for flowing of a cooling fluid to cool the anode, the center portion made of a second metal having a second resistivity that is lower than the first resistivity; and 
a coating of the second metal applied to a substantial portion of the substantially cylindrical hollow block, 

A method for making an anode of a magnetron including:
producing a substantially cylindrical bi-metallic blank, including: 
providing a first tube made of a first metal having a first resistivity; 
providing a second tube made of a second metal having a second resistivity that is lower than the first resistivity; 
placing the second tube inside the first tube; and 
welding the second tube to the first tube by explosion bonding; 
machining the substantially cylindrical bi-metallic blank into a substantially cylindrical hollow block including: 
a cylindrical wall having an exterior surface and an interior surface, the cylindrical wall including only the first metal; and 
a plurality of vanes extending inwardly from the interior surface of the cylindrical wall and defining a central cavity to accommodate the cathode and a 
a tip surface facing and defining the central cavity; 
a base portion connected to the interior surface of the cylindrical wail, the base portion including only the first metal; and 
a center portion connected between the base portion and the tip surface and including a cooling water channel configured to allow for flowing of a cooling fluid to cool the anode, the center portion including only the second metal; and 
coating a substantial portion of the substantially cylindrical hollow block with the second metal, as specifically cited in claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879